internal_revenue_service department of the treasury index number 468a washington dc person to contact telephone number refer reply to cc dom p si date dec plr-115109-99 re private_letter_ruling request on treatment of costs associated with independent spent fuel storage installation a e n w o a e b d o k o b d u d u t d k t o taxpayer parent parent plant location commission a commission b district fund x date date date p j r o l o t dear this letter responds to the request of taxpayer dated date fora determination as to whether the costs associated with the construction operation and decommissioning of an independent spent fuel storage installation isfsi can be financed from amounts held in fund pursuant to sec_1_468a-1 of the regulations and whether such costs are deductible in the taxable_year paid_or_incurred pursuant to sec_165 of the internal_revenue_code _ taxpayer represents that the facts and information relating to its request are as follows taxpayer is percent owned by parent parent is percent owned by parent and files a consolidated_income_tax_return with both taxpayer and parent taxpayer has a direct ownership_interest of x percent in plant as a tenant-in-common with other electric utility companies which is situated at location taxpayer is under the audit jurisdiction of the district_director of district plant's began commercial operation on date and was permanenitly retired from electric service on date taxpayer is subject_to the jurisdiction of both commission a and commission b the plant is currently in safstor a methodology described by the nuclear regulatory commission nrc in which a nuclear facility is placed and maintained in a condition that allows the nuclear facility to be safely stored and subsequently decontaminated and dismantled to levels that permit release of the land for unrestricted use decommissioning of the plant will be carried out in three phases in the first_phase the plant will be dismantled this will include the removal and disposal of all contaminated and non-contaminated equipment components and buildings an isfsi would be constructed and the plant's spent fuel will be moved from its current location in the spent fuel pool to the isfsi to allow the plant's spent fuel pool to be decommissioned in the second_phase the isfsi facility will be monitored until the plant's spent fuel is removed in the third phase the isfsi facility will be dismantled the nrc license will be terminated and the final site restoration work will be completed the spent fuel is scheduled to be transferred off site beginning in date the isfsi will consist of a a square foot reinforced concrete pad on which approximately b casks will be placed each cask will hold spent fuel assemblies depending on the selected design taxpayer represents that the isfsi will not be used to store spent fuel from any of taxpayer's other nuclear generating facilities furthermore taxpayer represents that plant is not being and cannot be used to produce additional income and construction of the isfsi will not facilitate conversion to another use the isfsi will be located in close proximity to the plant’s sphere enclosure building and within a fenced area called the protected area sec_1_468a-1 of the regulations defines the term nuclear decommissioning costs or decommissioning costs to mean all otherwise deductible expenses_incurred in connection with the entombment decontamination dismantiement removal and disposal of the structures systems and components of a nuclear power plant that has permanently ceased the production of electric energy such term does not include otherwise deductible expenses to be incurred in connection with the disposal of spent nuclear fuel under the nuclear waste policy act of thus nuclear decommissioning costs are broadly defined to include expenses_incurred before during and after the actual decommissioning process of the nuclear power plant that has ceased oneratioans wy _ sec_468a provides that in addition to any deduction under sec_468a there shall be allowable as a deduction for any taxable_year the amount of the nuclear decommissioning costs with respect to which economic_performance within the meaning of sec_461 occurs during such taxable_year thus costs meeting the definition of nuclear decommissioning costs under sec_468a of the code are not automatically deductible these costs are deductible when economic_performance occurs under sec_461 if the costs are deductible under sec_162 or are otherwise deductible under another provision of the code sec_165 of the code provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise _ sec_1_165-1 of the regulations provides that a loss under sec_165 shall be allowéd in the taxable_year in which the loss occurs as evidenced by closed and completed transactions and as fixed by identifiable events occurring in that year sec_1_165-2 of the regulations provides that for the allowance under sec_165 of losses arising from the permanent withdrawal of depreciable_property from use in the trade_or_business or in the production_of_income see sec_1_167_a_-8 sec_1_167_a_-8 of the regulations provides that in order to qualify for the recognition of loss from physical abandonment the intent of the taxpayer must be irrevocably to discard the asset so that it will neither be used again by him nor retrieved by him for sale exchange or other_disposition legal restrictions upon the physical disposition of property such as a nuclear plant will not themselves preclude a finding of abandonment if all other facts and circumstances demonstrate an intention to irrevocably retire property from use and the requisite overt acts related to abandonment have occurred the acts necessary to evidence the intent to abandon property need only be appropriate to the particular circumstances a nuclear power plant is a heavily regulated asset and one which a taxpayer cannot simply walk away from or dismantle in the present case the costs associated with the construction and operation of the subject isfsi are incurred in connection with the dismantlement and decontamination of plant that has permanently ceased the production of power therefore assuming the plant itself qualifies for an abandonment_loss under sec_165 of the code as previously ruled upon and that there exists no claim for reimbursement of the costs associated with the isfs with respect to which there is a reasonable_prospect_of_recovery we conclude that the costs associated with the construction operation and decommissioning of the subject isfsi are deductible in the tax_year paid_or_incurred pursuant to sec_165 of the code ae _ therefore costs associated with the construction operation and decommissioning of an isfsi for plant constitute deductible losses pursuant to sec_165 if in connection with the abandonment of plant they are irrevocably committed to the process of decommissioning in addition costs associated with the construction operation and decommissioning of an isfsi for plant may be paid from the fund because they constitute decommissioning costs pursuant to sec_1_468a-1 of the regulations ‘ this fetter ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the authorized legal representatives - sincerely yours si peter c friedman peter c friedman assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy us
